Citation Nr: 1432193	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  06-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for left and right lower extremity neuropathy.  

4.  Entitlement to service connection for an eye disability.  

5.  Entitlement to service connection for a disorder causing joint pain.  

6.  Entitlement to service connection for a psychiatric disorder.  

7.  Entitlement to service connection for sexual dysfunction 

8.  Entitlement to service connection for a respiratory disorder.  

9.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU). 
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  

The most recent action by the RO on this claim before it transferred the Veteran's claims folder to the Board in May 2014 was in October 2008.  It is unclear why the case languished at the RO for so long in the interim.    


FINDINGS OF FACT

1.  The Veteran does not claim, nor does the evidence show, that he set foot in the Republic of Vietnam or served in its inland or brown waters during the Vietnam Era; and the evidence does not otherwise show that he was exposed to Agent Orange or other tactical herbicide agents during his active military service.

2.  The Veteran's current diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service.  

3.  The Veteran's current heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service.  

4.  The Veteran's current left and right lower extremity neuropathy was not manifest in service or to a degree of 10 percent within 1 year of separation.  

5.  The Veteran does not have an eye disorder.

6.  The Veteran does not have a diagnosis of a disorder causing joint pain.  

7.  The Veteran's current adjustment disorder was not manifest in service and is unrelated to service.  

8.  The Veteran's current impotence was not manifest in service and is unrelated to service.  

9.  The Veteran's current chronic bronchitis and chronic obstructive pulmonary disease were not manifest in service and are unrelated to service.  

10.  Service connection is not in effect for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for left and right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for eye disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for service connection for a disorder causing joint pain are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

7.  .  The criteria for service connection for sexual dysfunction are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

8.  .  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

9.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in March 2004, August 2004, January and June 2005, and July 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While not all of the necessary notice was provided before the initial adjudication, following adequate notice, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records and post-service VA treatment records.  VA did not afford the Veteran an examination or obtain an etiological opinion for any of his claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, service connection is not in effect for any disabilities.  The disabilities at issue which are shown were first shown many years after service and there is no competent evidence to show that they are related to service or that the Veteran was exposed to Agent Orange in service.  As such, the evidence of record does not indicate that the claimed disabilities which are shown may be associated with an established event, injury, or disease in service or with another service-connected disability.  For the disorders that are not shown, namely eye and joint pain disability, a VA examination is not necessary as the evidence does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  Therefore, the standards for requiring a compensation examination under McLendon have not been met and a compensation examination is not necessary under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Type II diabetes mellitus and cardiovascular renal disease, including hypertension, are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military service, certain diseases including Type II diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include diabetes mellitus and cardiovascular-renal disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran claims service connection for diabetes mellitus as due to in-service Agent Orange exposure, and the other disabilities as secondary to it.  The record does not reflect, and the Veteran has not asserted, that he had any service in the Republic of Vietnam during the Vietnam Era, wherein he either set foot on land there or served in its inland or brown waters.  Thus the Veteran's claim of service connection cannot rely on the presumption of exposure to herbicides based on service in Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  (The Veteran felt that reliance on Haas v. Nicholson, 20 Vet. App. 257 (2006), was warranted in September 2006, but that decision is not valid case law on this matter.)  The record does not reflect, and the Veteran has not significantly asserted, that he was otherwise exposed to herbicides/Agent Orange during service.  In his January 2004 claim form, where he was asked if he was exposed to Agent Orange or other service, he checked "No" and then crossed it out and wrote in "Not Known".  In September 2006, he indicated that at times while on the flight deck of the U.S.S. ENTERPRISE (CVAN-65), an aircraft carrier, they could smell a strong scent of what smelled like insect spray.  Also, in the supply department, they handled all kinds of chemicals.  He also worked in supply depots in the Philippines and Pearl Harbor.  However, there is no information which he has supplied which indicates that he was at least as likely as not exposed to Agent Orange or other toxic chemicals or substances in service.  He has not since provided any information from which it can be concluded that he at least as likely as not was exposed to Agent Orange or other toxic chemicals in service.  In effect, at best, he is suggesting that he may have been exposed to Agent Orange or other toxic chemicals in service.  After reviewing the record, the Board finds that the evidence is insufficient to demonstrate that the Veteran was at least as likely as not exposed to Agent Orange or toxic chemicals during his military service.  The Veteran is therefore not entitled to service connection for type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). 

This does not preclude the Veteran from establishing entitlement to service connection for type II diabetes mellitus with proof of actual direct causation of type II diabetes mellitus linked to service.  Combee, 34 F.3d at 1043.  The Veteran does not assert that he experienced symptoms of diabetes during service.  Moreover, the first indication of it is in a December 2002 VA medical record, and at the time of an April 2004 VA examination, the Veteran reported that it had been diagnosed 5 years earlier after he had a myocardial infarction.  

Since it was not manifest in service or within one year of separation, and no competent medical evidence of record relates it to any incident of service, service connection for it is not warranted.  

Accordingly, secondary service connection for the other disorders claimed as secondary to it cannot be granted.  

As for the other claimed disorders otherwise, none of them are alleged to have been manifest in or related directly to service.  

First, heart disease was first documented in 2002 and the Veteran's report on VA examination in April 2004 is of myocardial infarction in 1999.  His heart disease was not manifest in service or to a degree of 10 percent within one year of separation and no competent medical evidence of record relates it to service.  

Second, left and right lower extremity neuropathy was first diagnosed on VA examination in August 2005.  It was not manifest in service or to a degree of 10 percent within 1 year of separation and no competent medical evidence of record relates it to service.

Third, the Veteran's currently diagnosed psychiatric disorder is an adjustment disorder according to a September 2004 VA examination report.  At the time of that examination, the Veteran reported that in November 1999, he had been diagnosed with heart attacks and diabetes mellitus, and that because of his emotional reaction to this diagnosis, he was prescribed Xanax for anxiety.  He reported difficulty sleeping for about 20 years before the examination, when he was divorced from his first wife.  The examiner related the Veteran's adjustment disorder to difficulty adjusting to his diabetes mellitus diagnosis and to family and family medical stressors.  This adjustment disorder was not manifest in service and no competent medical evidence of record relates it to service.  

Fourth, sexual dysfunction, namely impotence, was diagnosed on VA examination in August 2005, and the examiner found that it was due to diabetes mellitus and peripheral vascular disease.  It was not manifest in service and no competent medical evidence of record relates it to service.

Fifth, chronic bronchitis is first reported on VA evaluation in December 2002.  Chronic obstructive pulmonary disease was reported on VA examination in 2004.  Neither of these was manifest in service and no competent medical evidence of record relates either to service.  

Sixth, the Veteran has claimed service connection for eye disorder, but none is shown by the evidence of record.  There have been VA ocular examinations to determine whether the Veteran has diabetic retinopathy, and they have concluded that he does not.  In the absence of a currently diagnosed disability, service connection cannot be granted for an eye disorder.  

Seventh, for the Veteran's claim for service connection for a disorder causing joint pain, service connection was denied for back disability in October 2005, and the evidence shows that the Veteran has lumbar spine arthritis.  The Veteran withdrew his appeal of that decision, and there is no evidence of record of any disorder, other than arthritis of his back, causing joint pain.  In the absence of a current disability causing joint pain elsewhere in his body, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

In light of the above, service connection cannot be granted for the above-mentioned disabilities.  

Last, the Veteran claimed for TDIU, attributing unemployability to diabetes mellitus (and presumably to those disorders caused by it).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

In this case, service connection is not in effect for any disabilities.  Accordingly, there is no basis for an award of TDIU.  Id.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the benefits sought on appeal must be denied.  


ORDER

Service connection for type II diabetes mellitus is denied. 

Service connection for heart disability is denied.  

Service connection for left and right lower extremity neuropathy is denied.  

Service connection for eye disability is denied.  

Service connection for a disorder causing joint pain is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for sexual dysfunction is denied.  

Service connection for a respiratory disorder is denied.  

A TDIU is denied.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


